     Case 2:20-cv-04683-AB-ADS Document 21 Filed 04/15/21 Page 1 of 1 Page ID #:710



1     JANNA K. LOWENSTEIN (SBN 225371)
      Lowenstein Disability Lawyers, A.L.C.
2          25350 Magic Mountain Pkwy Suite 300
           Valencia, CA 91355
3          Tel: (818) 905 6611
           Fax: (818) 789 1375
4          Email: jklowenstein@yahoo.com
5     Attorneys for Plaintiff
6

7                                UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9

10    L. PALMER,                              )     Case No. 2:20-cv-04683-AB-ADS
                                              )
11                 Plaintiff,                 )     ORDER AWARDING
                                              )     ATTORNEYS FEES PURSUANT TO
12    vs.                                     )     EAJA 28 U.S.C. §2412(d)
                                              )
13    ANDREW SAUL,                            )
      COMMISSIONER OF SOCIAL                  )
14    SECURITY                                )
                                              )
15              Defendant                     )
      ______________________________
16

17          Pursuant to the Stipulation between the parties, through their respective counsel,
18    awarding attorney’s fees under EAJA,
19          IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $4,800.00
20    in attorney’s fees, as well as reimbursement of the $400.00 filing fee, for a total of
21    $5,200.00, subject to the terms of the stipulation.
22

23    Dated:    ________________
                 April 15, 2021
                                              ______________________________
                                                 /s/ Autumn D. Spaeth
24                                            HON. AUTUMN D. SPAETH
                                              U.S. Magistrate Judge
25

26

27

28

                                                    1             Order Awarding EAJA Fees
